Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Pesce, J.), rendered April 26, 1988, convicting him of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant claims that he was deprived of a fair trial because of prosecutorial misconduct upon summation and the manner in which the court charged the jury regarding the defendant’s failure to testify. However, since the defendant failed to raise any objection to the summation or charge at trial, any error of law with respect thereto was not preserved for appellate review as a matter of law (see, People v Battles, 141 AD2d 748; People v Balls, 69 NY2d 641; CPL 470.05 [2]). Nor does the interest of justice compel a reversal. The record reveals that the prosecutor’s alleged improper statements were fair comment in response to the defense counsel’s attack on the complainant’s credibility. Furthermore, the court’s charge regarding the defendant’s failure to testify was consistent with the intent of CPL 300.10 (2), did not change the meaning of the statute (see, People v Lawton, 144 AD2d 584; People v Gonzalez, 72 AD2d 508) and was not so extensive as to prejudicially draw the jury’s attention to the issue (see, People v Brown, 150 AD2d 472; People v Davidson, 150 AD2d 717). Thompson, J. P., Lawrence, Eiber and Balletta, JJ., concur.